Citation Nr: 0945028	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  03-29 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

 Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to 
September 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran and his spouse presented testimony at an RO hearing 
in November 2003, and a transcript of the hearing is 
associated with his claims folder.  The Board remanded the 
case to the RO in January 2006 and August 2007.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran was not in combat and there is no credible 
supporting evidence of an in-service PTSD stressor.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a 
letter dated in February 2003.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, as is required by Dingess, the 
Board notes that the RO sent the Veteran a March 2006 
correspondence that fully complied with Dingess.  There has 
been a subsequent adjudication, curing any notice timing 
defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has obtained service treatment records; exhausted attempts 
to obtain service unit records; assisted the Veteran in 
obtaining evidence; and afforded the Veteran the opportunity 
to give testimony to VA.  A VA examination is not necessary 
as there is not sufficient evidence of a disease, injury, or 
event in service.  38 C.F.R. § 3.159.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Legal analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  
Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2009).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id.

In the present case, the veteran maintains that his stressors 
involved falling 15 feet over a cliff at Ft. Sill, Oklahoma 
during an early morning march in October 1953, and witnessing 
a gun barrel explosion that he heard had hurt someone at Ft. 
Sill, either in October or November 1953. 

The evidence of record does not show that the Veteran served 
outside of the United States or that he "engaged in combat 
with the enemy" at the time of the claimed stressors.  
Instead, he alleges that the fall over the cliff and the gun 
barrel explosion occurred during duty at Ft. Sill.  
Consequently, service connection may be granted for PTSD only 
if the record contains credible evidence that the claimed in-
service stressor(s) occurred.  

The Veteran's service treatment records do not show an injury 
in October 1953.  The Veteran was treated for a back muscle 
strain in November 1953, but this was after he stepped off of 
a curb and turned his right ankle in November 1953.  Both the 
ankle injury and the back muscle strain were indicated at the 
time to have been accidentally incurred when he stepped off 
the curb, and the Veteran denied a previous injury to his 
back at the time.  

Attempts were made to verify the occurrence of an October or 
November 1953 gun barrel explosion at Ft. Sill.  The service 
department indicated in July 2008 that it had coordinated its 
research with the National Records Center and the National 
Archives and was unable to locate unit records submitted by 
the unit identified by the Veteran as the one he was in when 
the incident occurred.  The Veteran has submitted no other 
evidence which verifies the incident as claimed.  

There is an April 2003 diagnosis of PTSD of record.  However, 
a diagnosis of PTSD which is based on an examination which 
relied upon an unverified history is inadequate.  See West v. 
Brown, 7 Vet. App. 70, 77-78 (1994)

In light of the circumstances of this case, service 
connection is not warranted for PTSD.  There is an absence of 
credible supporting evidence of an in-service stressor, and 
this is necessary.  The preponderance of the evidence is 
against the Veteran's claim.  


ORDER

Service connection for PTSD is not warranted.  The appeal is 
denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


